Title: To Benjamin Franklin from Robert R. Livingston, 16 December 1781
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear Sir,
Philadelphia 16th. December 1781.
Since my last of which I send a duplicate by this Conveyance nothing material has happened here, unless it be the evacuation of Wilmington, which is perhaps the most important Post of Communication with the disaffected People of the Country of any they held in America— The Tories of North Carolina possessed a boldness and spirit which was not found elsewere, and upon every Occasion appeared openly in Arms. They are by this measure abandoned to the Mercy or Resentment of their Country. The Cipher—which I shall use with you is No. 4 of those sent by Mr. Morris—in that the duplicate is written which went un-Cyphered by the Marquis de la Fayette.
I enclose a resolution of Congress for erecting a Pillar to commemorate the Victory at Yorktown, I must request your Assistance in enabling me to carry it into Effect so far as it relates to me by sending the sketch they require with an Estimate of the Expence with which it will be attended.— I could wish it to be such as may do honor to the Nations whose Union it designs to celebrate—and for that Reason should think the execution ought to be defered till our finances were in a better situation than they are at present, but as this lays with Congress only, you will be so oblidging as to enable me to do my duty by laying the sketch before them, as soon as you can conveniently get the same executed.
I also have the honor to enclose an Ordinance of Congress which comprises all their former Resolutions with respect to Captures with the addition of some others, among them one for prohibiting the importation of British Goods, unless such as may have been taken from the Enemy.— This will make some arrangements with the Court of France necessary.— The high duties upon prize Goods render them considerable articles of exportation and unless some mode is fallen upon to evidence their having been captured, they will be lyable to seizure here, I would propose that the Leiutenants of the Admiralty, or some other Officers in seaport Towns should to an inventory of the Goods shiped annex a Certificate under hand and seal of their having been captured from the enemy, that this should be done without any charge to the purchaser.— You Sir, who are better acquainted with the interior of the Government of France, than I can be supposed to be, will be pleased to suggest some mode of executing this business, or if none better presents itself to use means for carrying what I propose into Effect— I send by this conveyance a number of American Papers, and beg in return to be favored with those of France or any new publications that may deserve attention.
I am Dear Sir, with great Respect and Esteem your most Obedient humble Servant
Robt R Livingston
No. 5 Duplicate The Honorable Benjn. Franklin Esq;
 
Endorsed: Duplicates N. 5. Secry. Livingston Dec. 16. 81
